Case 1:19-cr-00738-PGG Document16 Filed 02/12/20 Page 1 of 1
| BOIES

| SCHILLER
| FLEXNER

  

February 12, 2020
VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York

40 Foley Square
New York, NY 10007

Re: United States v. Greene, et al., 19 Cr. 00738 (PGG)
Dear Judge Gardephe:

We represent Pierre Greene in the above-referenced matter. We write on behalf of all
defendants, with the consent of the government, to respectfully request a one-week adjournment
of the deadline to file motions in this matter, which is currently set for February 18, 2020. The
requested adjournment would permit defense counsel additional time to continue ongoing
discussions with the Government relating to dispositions and other issues. This is the first
request for an adjournment.

Time has already been excluded in this matter through May 11, 2019.

Respectfully submitted,

/s/ John T, Zach

John T. Zach

Nicholas Standish

Boies Schiller Flexner LLP
55 Hudson Yards

New York, New York, 10001
(212) 446-2300

jzach@bsfilp.com

cc: all counsel of record (via ECF)

MEMO ENDORSED
The Application is granted.

so Pia.
Abel A
Paul G. Gardephe, U.S.D.J.

Dated: (CY¥-2), “70

 
